Title: From George Washington to Thomas Jefferson, 22 January 1780
From: Washington, George
To: Jefferson, Thomas


          
            Sir
            Head Quarters Morristown 22d Jany 1780.
          
          I have before me your Excellency’s favor of the 16th of Decr last.
          The inclosures for New-York have been duly transmitted. with respect to the prevention of flags to Chesepeak under the present appearance of things in that quarter, I shall should any fresh application come from the enemy give it proper consideration.
          The case of Col. Bland wch your Exy was pleased to communicate is very peculiar. On your representation of the matter, I took the liberty to introduce it before Congress; and I would flatter myself that their determination on the subject will be satisfactory. I have the honor to be with the greatest regard—Your Excellency’s most obt & hble servt.
          
            p.S. Your Exy letter did not come to hand till the 16th inst.
          
        